DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/396,189 filed on 04/26/2019. This action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 recite the limitation the managing server. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, the term the managing server will be interpreted as the management server
Claim 1 recites the limitation the housing situation and reservation situation. There is insufficient antecedent basis for each of the two terms in this limitation. For examination purposes, the term the housing situation and reservation situation will be interpreted as a housing situation and reservation situation.
Claims 1 recites the limitation a management server for managing information in the housing boxes. This limitation in the claim is unclear since it can be interpreted two ways: 1) a management server is physically positioned in the housing boxes, or 2) a management server is used to manage information that is in regards to the housing boxes. For examination purposes, claims 1 will be interpreted as stating a management server for managing information regarding the housing boxes.
Claims 2-3, and 5-6 recite the limitation the reservation process. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, the term the reservation process will be interpreted as a reservation process.
Claims 2-3 recite the limitation and in the case of unused state of the housing box. There is insufficient antecedent basis for the case in the claims, as well as lack of clarity in regards to the meaning of the limitation. For examination purposes, the term and in the case of unused state of the housing box will be interpreted as and if the housing box is in an unused state.
Claims 5-6 recite the limitation and in the case of used state of the housing box. There is insufficient antecedent basis for the case in the claims, as well as lack of clarity in regards to the meaning of the limitation. For examination purposes, the term and in the case of used state of the housing box will be interpreted as and if the housing box is in a used state.
Claims 6 recites the limitation brought into the unused state. There is insufficient antecedent basis for the unused in the claims. For examination purposes, the term brought into the unused state will be interpreted as brought into an unused state
Claims 7 and 9 recite the limitation the time. There is insufficient antecedent basis for the time in the claims. For examination purposes, the term the time will be interpreted as a time.
Claims 7 and 9 recite the limitation wherein after the passage of a predetermined period of time from the time when. This limitation in the claims is unclear since the passage of a predetermined period of time can be interpreted: a) to start when the housing box whose reservation is carried out, or b) to start during the used state thereof, or c) to start when the used state thereof is brought into the unused state, or d) to start when the managing server cancels the reservation process of the housing box.  
Claim 7 and 9 further recite the limitation when the housing box whose reservation process is carried out during the used state thereof is brought into the unused state. This limitation in the claims is unclear since it can be interpreted: a) the reservation request process of the housing box is carried out during a time when the housing box is in use by another reservation, or b) the duration of the reservation is carried out, bringing the housing box into an unused state at the end of the reservation.  
Claim 7 and 9 further recite the limitation the managing server cancels the reservation process of the housing box subjected to the reservation process so as to unlock the housing box. This limitation in the claims is unclear since it can be interpreted: a) the managing server cancels the reservation request process of a housing box in order to unlock a box, or b) the managing server cancels an existing reservation of a housing box in order to unlock a box, or c) the managing server cancels the reservation request process of a housing box, which was previously subjected to the reservation process which previously unlocked the box, or d) the managing server cancels an existing reservation of the housing box, which was previously subjected to the reservation process which previously unlocked the box.
The housing information providing system according to claim (5 and 6, respectively), wherein after the passage of a predetermined period of time after the housing box is brought into an unused state, the managing server cancels the reservation of the housing box.
Claim 8 recites the limitation wherein after passage of a predetermined period of time from the reservation process. This limitation in the claims is unclear since it can be interpreted: a) a passage of a predetermined period of time from a point in time during the reservation, or b) a passage of a predetermined period of time from when the reservation was made. For examination purposes, the limitation wherein after passage of a predetermined period of time from the reservation process will be interpreted as wherein after passage of a predetermined period of time from when the reservation was requested.
Claim 8 recites the limitation the managing server cancels the reservation process of the housing box subjected to the reservation process so as to unlock the housing box. This limitation in the claims is unclear since it can be interpreted: a) the managing server cancels the reservation request process of a housing box in order to unlock a box, or b) the managing server cancels an existing reservation of a housing box in order to unlock a box, or c) the managing server cancels the reservation request process of a housing box, which was previously subjected to the reservation process which previously unlocked the box, or d) the managing server cancels an existing reservation of the housing box, which was previously subjected to the reservation process which previously unlocked the box. For examination purposes, the limitation the managing server cancels the reservation process of the housing box subjected to the reservation process so as to unlock the housing box will be interpreted as the managing server cancels the reservation of the housing box.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Yamada (U.S. Pub. No. 2005/0083176).
Regarding the following claim 1 limitations, Yamada, as shown, discloses the following limitations:
A housing information providing system comprising: a housing device that includes one or more housing boxes and temporarily receives delivery objects by housing the delivery objects in the housing boxes; [See [0017]; [0036]; [0053]; (Fig. 4, element 2); Yamada teaches a delivery box system (i.e. a housing device information providing system: comprising a housing device) comprising delivery boxes 2 (i.e. housing boxes) which receive articles (i.e. receives delivery objects by housing the delivery objects in the housing boxes) from an article-leaving person.  Yamada further teaches that said articles are later taken out of the delivery boxes 2 by an article-receiving person (i.e. temporarily receives).]
... a management server for managing information regarding the housing boxes; [See [0028]; (Fig. 1, element 11); (Fig. 2, element 11); (Fig. 3, element 11); Yamada teaches a central management center 11 (i.e. a management server) that sends, receives, and stores information pertaining to delivery boxes 2 (i.e. housing boxes
... a delivery person terminal for use in delivering delivery objects, wherein the management server transmits information about a housing situation and reservation situation of the housing boxes of the housing device to the delivery person terminal; (Fig. 2, elements 1b, 9, 11); [0077]; (Fig. 8, elements g, h, i); [See [0115-0116]; Yamada teaches the central management center 11 (i.e.  the management server) transmitting information about delivery boxes 2 and reservations of said delivery boxes 2 (i.e. transmits information about a housing situation and reservation situation of the housing boxes of the housing device) to a mobile phone 1 via the internet.]
Regarding the following claim 2 limitations, Yamada, as shown, discloses the following limitations:
The housing information providing system according to claim 1, wherein upon receipt of information for requesting reservation of a housing box of the housing device from the delivery person terminal, the management server carries out a reservation process of the housing box whose reservation is requested; [See [0039]; [0115-0116]; (Fig. 8, elements g, h, i, j, k); (Fig. 2, elements 1, 9, 11); (Fig. 6); (Fig. 7); Yamada teaches the central management center 11 (i.e. management server) receiving reservation selection information from a mobile phone 1 (i.e. the delivery person terminal) and reserving the corresponding delivery box in accordance with the request (i.e. the management server carries out a reservation process of the housing box whose reservation is requested).]
... and if the housing box is in an unused state, locks the housing box so as to inhibit the storing of a delivery object; [See [0096]; Yamada teaches the delivery box 2 door automatically being locked unless it is being used for a reservation.]
Regarding the following claim 3 limitations, Yamada, as shown, discloses the following limitations:
The housing information providing system according to claim 1, wherein upon receipt of information for requesting reservation of a housing box of the housing device from the housing device, the management server carries out a reservation process of the housing box whose reservation is requested; [See [0115-0116]; (Fig. 8, elements g, h, i, j, k); (Fig. 2, elements 3, 9, 11); (Fig. 6); (Fig. 7); [0105]; Yamada teaches the central management center 11 (i.e. management server) receiving reservation selection information from a control panel 3 built into the delivery box system (i.e. from the housing device) and reserving the corresponding delivery box in accordance with the request (i.e. the management server carries out a reservation process of the housing box whose reservation is requested).]
... and if the housing box is in an unused state, locks the housing box so as to inhibit the storing of a delivery object; [See [0096]; Yamada teaches the delivery box 2 door automatically being locked unless it is being used for a reservation.]
Regarding the following claim 4 limitations, Yamada, as shown, discloses the following limitations:
The housing information providing system according to claim 2, wherein after passage of a predetermined period of time from the reservation process, the management server cancels the reservation process of the housing box relating to the reservation process so as to unlock the housing box; [See [0121]; Yamada teaches that when a reservation time is exceeded (i.e. after passage of a predetermined period of time from the reservation process), an instruction to cancel said reservation is executed by part of the central management center 11 (i.e. the management server).]
Regarding the following claim 5 limitations, Yamada, as shown, discloses the following limitations:
The housing information providing system according to claim 1, wherein upon receipt of information for requesting reservation of a housing box of the housing device from the delivery person terminal, the management server carries out a reservation process of the housing box whose reservation is requested; [See [0039]; [0115-0116]; (Fig. 8, elements g, h, i, j, k); (Fig. 2, elements 1, 9, 11); (Fig. 6); (Fig. 7); Yamada teaches the central management center 11 (i.e. management server) receiving reservation selection information from a mobile phone 1 (i.e. the delivery person terminal) and reserving the corresponding delivery box in accordance with the request (i.e. the management server carries out a reservation process of the housing box whose reservation is requested).]
... and if the housing box is in a used state, when the housing box is brought into an unused state, transmits information indicating the unused state of the housing box to the delivery person terminal; [See [0181-0182]; Yamada teaches that the article-leaving person (i.e. delivery person terminal) is notified when the article-receiving person opens the door of the delivery box 2, takes out the article, and closes the door of the delivery box 2 (i.e. when the housing box is brought into an unused state).]
Regarding the following claim 6 limitations, Yamada, as shown, discloses the following limitations:
The housing information providing system according to claim 1, wherein upon receipt of information for requesting reservation of a housing box of the housing device from the housing device, the management server carries out a reservation process of the housing box whose reservation is requested; [See [0115-0116]; (Fig. 8, elements g, h, i, j, k); (Fig. 2, elements 3, 9, 11); (Fig. 6); (Fig. 7); [0105]; Yamada teaches the central management center 11 (i.e. management server) receiving reservation selection information from a control panel 3 built into the delivery box system (i.e. from the housing device) and reserving the corresponding the management server carries out a reservation process of the housing box whose reservation is requested).]
... and if the housing box is in a used state, when the housing box is brought into an unused state, transmits information indicating the unused state of the housing box to the delivery person terminal; [See [0181-0182]; Yamada teaches that the article-leaving person (i.e. delivery person terminal) is notified when the article-receiving person opens the door of the delivery box 2, takes out the article, and closes the door of the delivery box 2 (i.e. when the housing box is brought into an unused state).]
Regarding the following claim 7 limitations, Yamada, as shown, discloses the following limitations:
The housing information providing system according to claim 5, wherein after the passage of a predetermined period of time after the housing box is brought into an unused state, the management server cancels the reservation of the housing box. [See [0145-0147]; Yamada teaches that after an infrared ray sensor 3d cannot detect an article in a reserved delivery box 2 (i.e. the housing box is brought into an unused state) a message, "Place article at predetermined position marked", is displayed, and three further attempts are made by the infrared ray sensor 3d to detect an article in the reserved delivery box 2. Yamada further teaches that after these attempts (i.e. after the passage of a predetermined period of time) the central management center 11 (i.e. the management server) cancels the reservation of the delivery box 2.]
Regarding the following claim 7 limitations, Yamada, as shown, discloses the following limitations:
The housing information providing system according to claim 3 wherein after passage of a predetermined period of time from when the reservation was requested, the management server cancels the reservation of the housing box.; [See [0121]; Yamada teaches a reservation for after passage of a predetermined period of time from when the reservation was requested), the central management center 11 cancels the reservation of the delivery box.]
Regarding the following claim 9 limitations, Yamada, as shown, discloses the following limitations:
The housing information providing system according to claim 6, wherein after the passage of a predetermined period of time after the housing box is brought into an unused state, the management server cancels the reservation of the housing box. [See [0145-0147]; Yamada teaches that after an infrared ray sensor 3d cannot detect an article in a reserved delivery box 2 (i.e. the housing box is brought into an unused state) a message, "Place article at predetermined position marked", is displayed, and three further attempts are made by the infrared ray sensor 3d to detect an article in the reserved delivery box 2. Yamada further teaches that after these attempts (i.e. after the passage of a predetermined period of time) the central management center 11 (i.e. the management server) cancels the reservation of the delivery box 2.]



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Zhu (U.S. Pub. No. 2018/0365641) teaches smart lockers connected and managed by a central system.
Han (U.S. Pub. No. 2020/0160268) teaches a system for organizing and determining optimized last-mile deliveries with an autonomous fleet.
Sozhan (U.S. Pub. No. 2020/0050975) teaches a central system for managing space reservations.
Kashi (U.S. Pub. No. 2020/0019930) teaches smart lockers connected and managed by a central system.
Schmider (U.S. Pub. No. 2019/0313828) teaches smart lockers connected and managed by a central system.
Szeto (U.S. Pub. No. 2018/0082264) teaches a central system for managing space reservations.
Holmes (U.S. Pub. No. 2017/0357917) teaches a central system for managing space reservations.
Fong (U.S. Pub. No. 2004/0015393) teaches smart lockers connected and managed by a central system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628       

/SHANNON S CAMPBELL/               Supervisory Patent Examiner, Art Unit 3628